Exhibit 10.7

 
GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS




THIS GRANT OF SECURITY INTEREST ("Grant"), effective as of March 30, 2007, is
executed by Sequiam Biometrics, Inc., a Florida corporation ("Sequiam
Biometrics"), in favor of Biometrics Investors, L.L.C., a Delaware limited
liability company (the “Secured Party”).


A. The Secured Party is the holder of a note which was made by Sequiam
Corporation (“Borrower”) and which has an outstanding balance as of the date of
this Grant, including principal and accrued interest, of $3,965,119.00 (the
"Prior Note"). Subject to the terms and conditions of that certain Agreement
dated as of the date hereof among the Secured Party, as lender, and Borrower, as
borrower (the "Agreement"), the Secured Party has agreed to extend a term loan
to Borrower in the amount of $2,500,000 ("Term Loan A") which loan would be
consolidated with the indebtedness evidenced by the Prior Note and evidenced by
a new note in the face amount of $6,500,000 ("Term Note A").


B. Subject to the terms and conditions of the Agreement, the Secured Party is
scheduled to extend a separate term loan to Borrower in the amount of $5,000,000
("Term Loan B" and collectively with Term Loan A, the “Loans”) evidenced by a
note in such amount ("Term Note B").


C. Pursuant to that certain Continuing Security Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) among Sequiam Biometrics, certain other Debtors
(as defined in the Security Agreement), and the Secured Party, the terms and
provisions of which are hereby incorporated herein as if fully set forth herein,
Sequiam Biometrics and the other Debtors have granted a security interest to the
Secured Party in consideration of Secured Party’s agreement to provide loans to
Borrower.


D. As security for the Prior Note, Sequiam Biometrics had executed that certain
Amended and Restated Grant of Security Interest in Patents and Trademarks in
favor of Lee Harrison Corbin, Attorney in-Fact for the Trust Under the Will of
John Svenningsen (the "Trust”) dated as of May 18, 2005 (the “Prior Grant”)
 
E. The Trust has assigned all of its rights under the Prior Grant to Secured
Party such that the Secured Party now stands in place of the Trust thereunder.
 


F. Sequiam Biometrics (1) has adopted, used and is using the trademarks
reflected in the trademark registrations and trademark applications in the
United States Patent and Trademark Office more particularly described on
Schedule 1 annexed hereto as part hereof (the “Trademarks”), and (2) has
registered or applied for registration in the United States Patent and Trademark
Office of the patents more particularly described on Schedule 2 annexed hereto
as part hereof (the “Patents”).


G. Sequiam Biometrics wishes to confirm its grant to the Secured Party of a
security interested in all right, title and interest of Sequiam Biometrics in
and to the Trademarks and Patents, and all proceeds thereof, together with the
business as well as the goodwill of the business symbolized by, or related or
pertaining to, the Trademarks, and the customer lists and records related to the
Trademarks and Patents and all causes of action which may exist by reason of
infringement of any of the Trademarks and Patents (collectively, the “T&P
Collateral”), to secure payment, performance and observance of the Obligations
(as that term is defined in the Security Agreement).


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:


1. Sequiam Biometrics does hereby further grant to the Secured Party a security
interested in the T&P Collateral to secure the full and prompt payment,
performance and observance of the Obligations.


2. Sequiam Biometrics agrees to perform, so long as the Security Agreement is in
effect, all acts deemed necessary or desirable by the Secured Party to permit
and assist it, at Sequiam Biometrics’ expense, in obtaining and enforcing the
Trademarks and Patents in any and all countries. Such acts may include, but are
not limited to, execution of documents and assistance of cooperation in legal
proceedings. Sequiam Biometrics hereby appoints the Secured Party as Sequiam
Biometrics' attorney-in-fact to execute and file any and all agreements,
instruments, documents and papers as the Secured Party may determine to be
necessary or desirable to evidence the Secured Party’s security interest in the
Trademarks and Patents or any other element of the T&P Collateral, all acts of
such attorney-in-fact being hereby ratified and confirmed.


3. Sequiam Biometrics represents and warrants that the Prior Grant is in full
force and effect and, as of the date hereof, the enforcement of the Prior Grant
against Sequiam Biometrics is subject to no defenses of any kind.
 
4. Sequiam Biometrics acknowledges and affirms that the rights and remedies of
the Secured Party with respect to the security interest in the T&P Collateral
granted hereby are more fully set forth in the Security Agreement and the rights
and remedies set forth herein are without prejudice to, and are in addition to,
those set forth in the Security Agreement. In the event that any provisions of
this Grant are deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall govern.


5. Sequiam Biometrics agrees to execute financing statements or other
instruments to the extent required by the Uniform Commercial Code and in
executing such other documents or instruments as may be required or deemed
necessary by you for purposes of affecting or continuing your security interest
in the T&P Collateral.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

CH02/ 22480478.3 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sequiam Biometrics has caused this instrument to be executed
as of the day and year first above written.


SEQUIAM BIOMETRICS, INC.






By: 
Name:   Nicholas VandenBrekel  
Title:     CEO    

CH02/ 22480478.3 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS




Trademark
Registration or
Application Number
Registration or
Application Date
Country
Bio Vault
78230757
03/27/03
USA
Smart Biometrics
78230740
03/27/03
USA
Sequiam BioLock
     
Biometrics is the Key
     
Consumer Lifestyle Biometrics
     
Universal Biometrics Interface
     




CH02/ 22480478.3 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


PATENTS AND PATENT APPLICATIONS




Patent
Registration or
Application Number
Registration or
Application Date
Country
High security storage unit and biometric entry system
 
10/185,453
 
06/28/02
 
USA
Fingerprint Biometric Lock
10/358,013
02/04/03
USA
BioVault
60/302,154
 
USA
       




CH02/ 22480478.3 
 
 

--------------------------------------------------------------------------------

 

STATE OF FLORIDA )
) ss:
COUNTY OF ORANGE )


On this 30th day of March 2007, before me personally came Nicholas Vandenbrekel
who, being by me duly sworn, did state as follows: that he is CEO of Sequiam
Biometrics, Inc. that he is authorized to execute the foregoing Grant on behalf
of said corporation and that he did so by authority of the Board of Directors of
said corporation.


 
Notary Public

